Citation Nr: 0316407	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  97-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral disc disease, prior to May 20, 1998.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral disc disease, for the period of May 20, 1998, to 
October 29, 2001.

3.  Entitlement to a rating in excess of 60 percent for 
lumbosacral disc disease, from October 30, 2001.

4.  Entitlement to rating in excess of 10 percent for 
bilateral degenerative joint disease of the hips, prior to 
May 20, 1998.  

5.  Entitlement to a compensable rating for bilateral 
degenerative joint disease of the hips, from May 20, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had verified active military 
service from February 1964 to February 1966, and from July 
1987 to February 1995.  This case comes to the Board of 
Veterans' Appeals (Board) from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington which granted service 
connection for the lumbar degenerative disc disease (DDD), 
rated 10 percent, and for degenerative joint disease (DJD) of 
both hips, rated 10 percent each.  

In July 1997, the rating for lumbar DDD was increased to 20 
percent, effective March 1, 1995 (The day following the date 
of the veteran's discharge from service).  See supplemental 
statement of the case (SSOC).  In December 2000 the rating 
for lumbar DDD was increased to 40 percent, effective May 20, 
1998.  In June 2002, a rating of 60 percent was assigned, 
effective October 30, 2001.  

Regarding the DJD of the hips, following the veteran's 
November 1995 notice of disagreement, an October 1996 
Statement of the Case (SOC), increased the rating for both 
hips to 10 percent, effective from March 1, 1995.  In 
December 2000, the RO reduced the rating for the bilateral 
hip disability to zero percent, effective from March 20, 
1998.  Because both appeals (lumbar back and bilateral hips) 
are from the initial rating assigned following the grant of 
service connection, the issues have been recharacterized to 
reflect the "staged" ratings.  

In January 1997, a hearing was held before a hearing officer 
at the RO.  A transcript of that hearing has been associated 
with the record.  In May 2003 the veteran informed the Board 
that he did not wish to appear at a hearing before the Board.  


FINDINGS OF FACT

1.  Prior to May 20, 1998, the veteran's lumbar spine DDD was 
manifested by no more than moderate limitation of lumbar 
spine motion, and no more than moderate intervertebral disc 
syndrome with recurring attacks; severe lumbosacral strain 
was not shown.  

2.  From May 20, 1998, to October 29, 2001, the veteran's 
lumbar spine DDD was manifested by no more than moderate 
limitation of lumbar spine motion, and no more than severe 
intervertebral disc syndrome.

3.  From October 30, 2001, the veteran's lumbar spine DDD was 
manifested by no more than pronounced intervertebral disc 
syndrome; complete bony fixation of the spine at an 
unfavorable angle, incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, or 
neurological symptoms warranting separate evaluations are not 
shown.  

4.  Prior to May 20, 1998, occasional incapacitating episodes 
due to arthritis of the hips, compensable limitation of 
motion of each thigh, or limitation of motion of either thigh 
to a degree warranting a 20 percent rating were not shown.

5.  From May 20, 1998, DJD of the hips is not shown on X-ray 
and a chronic disability of either hip is not shown.

CONCLUSIONS OF LAW

1.  Prior to May 20, 1998, a rating in excess of 20 percent 
for DDD of the lumbosacral spine was not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

2.  From May 20, 1998, to October 29, 2001 a rating in excess 
of 40 percent for DDD of the lumbosacral spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002).

3.  From October 30, 2001 a rating in excess of 60 percent 
for DDD of the lumbosacral spine is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002) and Code 5293 
(effective September 23, 2002).

4.  Prior to May 20, 1998 a rating in excess of 10 percent 
for bilateral hip DJD is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5010, 5252, 5253 (2002).

5.  From May 20, 1998 a compensable rating for bilateral hip 
DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5010, 5251, 5252, 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have been published.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not at issue.  Via October 1995 rating 
decision and October 1996 SOC the veteran was notified of the 
bases for the ratings then assigned.  A SSOC issued in August 
1997 informed him of the basis for the rating increase for 
the low back disorder to 20 percent.  A December 2000 SSOC 
informed the veteran that a 40 percent rating was being 
assigned for his low back disorder and that a 10 percent 
rating for the bilateral hip disorder was reduced to 
noncompensable.  By February 2001 letter, the RO informed the 
veteran of the VCAA.  The letter notified him as to what 
evidence was of record, and generally outlined his and VA's 
respective responsibilities in evidentiary development, 
satisfying the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In June 2002 the veteran 
was informed that a 60 percent rating was assigned for his 
lumbar DDD.  The veteran has now been notified of everything 
pertinent to his claims.  He was not informed of the 
regulatory changes in the criteria for rating disc disease 
which became effective in September 2002.  However, these 
changes do not provide for a rating in excess of 60 percent 
(the current rating effective throughout the period they may 
be applied) except on the basis of separately compensable 
neurological symptoms, here not shown.  Absence of notice of 
the new criteria, which for all practical purposes would 
provide the veteran no additional useful information as to 
the instant appeal, is not prejudicial to him in the 
determinations on the instant appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1994).  

The RO has obtained the veteran's service treatment records 
as well as VA and private medical records.  He has not 
mentioned any outstanding records that might support his 
claims or affect their outcome.  He has been afforded several 
VA examinations.  There is no indication that the evidentiary 
record is incomplete.  No further assistance to the veteran 
in the development of evidence is required.  

Factual Background

The veteran argues that pain associated with his lumbar spine 
disorder has had an adverse effect concerning his ability to 
be employed, and that the previously assigned 10 percent 
rating for his bilateral hip disorder should be reinstated as 
the problem of arthritis in the hips does not "suddenly 
disappear."  See July 2002 letter from veteran, received in 
August 2002.  

Service connection for lumbar spine DDD, rated 10 percent 
effective March 1, 1995, was granted in an October 1995 
rating decision.  The veteran appealed the rating, and in 
July 1997 a 20 percent rating was assigned, also effective 
March 1, 1995.  A December 2000 rating decision increased the 
rating to 40 percent, effective May 20, 1998.  A June 2002 
rating decision assigned a 60 percent rating, from October 
30, 2001.  

In October 1995 the RO also granted service connection for 
DJD of both hips, rated noncompensable, each.  The veteran 
appealed that rating also, and in October 1996 the RO 
assigned a 10 percent rating for both hips (as arthritis of 
two major joints) effective from March 1, 1995.  In December 
2000, the RO reduced the rating assigned for the bilateral 
hip disability to noncompensable, effective from March 20, 
1998.  

A December 1994 private chiropractic report shows that lumbar 
spine protrusion and herniation and right lumbosacral sprain 
were diagnosed.  

A March 1995 letter from a private acupuncturist indicates 
that the veteran was treated for low back and hip pain in 
1991 and 1995.  The diagnosis was not given.  

On June 1995 VA examination intermittent low back pain since 
May 1991 was diagnosed.  Lumbar spine range of motion testing 
showed flexion to 80 degrees, extension to 25 degrees, 
lateral flexion to 35 degrees and bilateral rotation to 30 
degrees.  The examiner noted the presence of some 
radiculopathy by history but no neurological abnormalities 
were detected on examination.  X-rays taken in June 1995 
showed DDD at L4-5 without associated malalignment.

On September 1995 VA examination it was opined that the 
veteran may have mild degenerative arthritis of the right hip 
but that it seemed most likely that his symptoms were 
probably related to radiation of stress from his chronic 
lumbar spine problem.  X-rays in September 1995 were 
interpreted as showing minimal osteoarthritis of both hips.

A letter from a private chiropractor dated in November 1996 
indicates that the veteran was seen in December 1995 
following a November 1995 automobile accident.  He complained 
of low back pain, left shoulder pain, neck pain and 
dizziness.  Palpable muscle spasms were reported in the 
cervical/thoracic/lumbar para-spinals.  Back pain and 
lumbalgia were diagnosed.  

The veteran testified in January 1997 that he had back pain, 
particularly on the right side, with radiating nerve 
involvement and occasional left side pain.  He described the 
pain, which interfered with his ability to sleep, as moderate 
to severe about 60 to 80 percent of the time.  He added that 
he had a hard time lifting objects and that he saw a 
chiropractor on a regular basis.  He stated that he 
experienced muscle soreness in the area of his hips.

On June 1997 VA examination, DDD at L4-L5 with history of 
exacerbations was diagnosed.  The examiner described 
functional deficits as being mild to moderate during 
exacerbations with a 1996 motor vehicle accident constituting 
a significant aggravating factor.  X-rays revealed mildly 
progressive, moderately severe DDD at the L4-5 level.  There 
was no clinical correlation of radiculopathy.  Extremity 
discomfort during exacerbations was opined to be sciatic in 
nature.  Lumbosacral spine active range of motion was forward 
flexion mildly reduced to 0 to 95 degrees, and backward 
extension mildly reduced to 0 to 30 degrees with subjective 
right low back discomfort.  Hip condition with history of DJD 
was also diagnosed.  It was noted that the veteran had 
concomitant precipitating factors for his hip discomfort in 
exogenous obesity and a leg length discrepancy which were not 
previously addressed or corrected.  The examiner added that 
X-rays revealed grossly normal hip anatomy, no changes since 
September 1995 X-ray study.  The X-ray report shows that 
examination of the hips was negative.  

On May 1998 VA examination DDD at L4-5 with functional 
limitation and subjective residuals was diagnosed.  The 
veteran complained of pain aggravated with lifting, bending, 
stretching and rotating.  Active lumbosacral range of motion 
was forward flexion mildly reduced to 90 degrees with 
subjective limitation secondary to complaints of tightness, 
extension mildly reduced from 0 to 30 degrees with subjective 
right-side tightness, rotation reduced to 0 to 30 degrees on 
the right, limited by tightness and 0 to 35 degrees to the 
left.  There was no clinical correlation of radiculopathy.  
The examiner further reported that there was insufficient 
evidence to warrant a diagnosis of an acute chronic hip 
condition or residuals.  The examiner commented that a 
previous 1995 diagnosis of minimal bilateral osteoarthritis 
of the hips was not currently corroborated, and must be 
considered to have been a misdiagnosis.

On October 2001 VA examination the veteran claimed that pain 
associated with his low back had increased in severity since 
his May 1998 VA examination.  He described the pain as 
constant.  He described flare-ups as occurring about two 
times a day when he was working, and about once a day when he 
was not working.  He denied any other injuries, such as work-
related or third party accidents.  Examination showed 
tenderness to palpation in the lower thoracic and lumbar 
spine.  There was muscle tenderness, but no spasms.  Sensory 
examination showed no areas of numbness to light touch of the 
back, buttocks, thighs, legs or feet.  Ranges of lumbar spine 
motion found on later (November 2001) VA examination were 
flexion to 40 degrees, extension to 10 degrees, and bilateral 
lateral flexion to 15 degrees, all accompanied by increased 
low back pain.  Rotation was to 20 degrees bilaterally.  
Chronic low back pain secondary to degenerative lumbar disc 
disease was diagnosed.  The examiner also ruled out mild 
degenerative arthritis of the hips.  

Laws and Regulations

Ratings of service-connected disabilities are based on the 
average impairment of earning capacity they produce, as 
determined by comparing symptoms to the appropriate rating 
criteria.  38 U.S.C.A. § 1155.  Consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The entire history of the disability is considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the award of 
service connection for that disability, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected low back disability is rated 
under Diagnostic Code (Code) 5293 (Intervertebral disc 
syndrome) of VA's Schedule for Rating Disabilities.  See 38 
C.F.R. § 4.71a.  The criteria for rating intervertebral disc 
syndrome were revised effective September 23, 2002.  Where 
the law and regulations change while a case is pending, the 
version more favorable to the veteran is to be applied, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since the veteran's 
appeal was pending at the time of the regulatory revision, 
the Board is obligated under Karnas to evaluate the claim 
under both the old and (effective from September 23, 2002) 
the new criteria.  See VAOPGCPREC 3-00.  The criteria under 
Code 5293 in effect before September 23, 2002, provide that a 
20 percent rating is warranted when intervertebral disc 
syndrome is moderate, with recurring attacks of pain.  When 
severe, with recurring attacks and intermittent relief a 40 
percent rating is warranted.  Pronounced disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent rating.

The criteria under Code 5293 in effect since September 23, 
2002 provide for rating either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" Code 
5293, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  The "new" criteria 
provide that a 20 percent rating is warranted when 
intervertebral disc syndrome is characterized by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Code 5292 provides that slight limitation of motion of the 
lumbar spine warrants a 10 percent rating, moderate 
limitation warrants a 20 percent rating, and severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a.

Under Code 5295 a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  40 percent is the 
maximum rating under this code.  38 C.F.R. § 4.71a.

The criteria for rating arthritis are in 38 C.F.R. § 4.71a, 
Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  Note (1) to Code 5003 
states that the 20 and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id.

Limitation of motion of the thigh is rated under 38 C.F.R. § 
4.71a, Codes 5251, 5252, and 5253.  Limitation of extension 
of the thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Code 5251.  There is no higher rating 
available under that code.  Under Code 5252, limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
rating; 30 degrees, a 20 percent rating; 20 degrees, 30 
percent rating: and 10 degrees, a 40 percent rating.  Under 
Code 5253, where there is limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, a 10 percent 
rating is assigned.  Where there is limitation of adduction 
to the point that the claimant cannot cross legs, a 10 
percent rating is also warranted.  A 20 percent rating is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

There is no question that a disability rating may be reduced; 
the regulations note that "[o]ver a period of many years, a 
veteran's disability claim may require ratings in accordance 
with changes in laws, medical knowledge and his or her 
physical or mental condition."  38 C.F.R. § 4.1.  However, 
the circumstances under which rating reductions can occur are 
limited by regulation.
Procedurally, VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made (emphasis added), a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified of the contemplated action, furnished detailed 
reasons therefor, and be given 60 days to present additional 
evidence and 30 days to request a predetermination hearing 
for the purpose of showing that compensation should not be 
reduced.  Thereafter, if additional evidence is not received, 
a final rating will be promulgated and the award will be 
reduced, effective the last day of the month in which the 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e), (i).

Substantively, in determining whether a reduction in rating 
is proper, VA regulations provide that certain procedures 
must be followed.  First, in both the examination and 
evaluation, the disability must be viewed in relation to its 
history.  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (citing 
38 C.F.R. § 4.1).  Second, reports of examination must be 
reconciled into a consistent picture so that the current 
rating accurately reflects the elements of disability 
present.  Id. (citing 38 C.F.R. § 4.2).  Third, a rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Id. at 421 (citing Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)).  Fourth, when any change 
in evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms.  38 C.F.R. § 4.13.  Finally, the law provides that 
"[t]he basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment."  38 C.F.R. § 4.10.  Each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.  "Thus, 
in any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work."  Brown, supra, at 421.

The veteran's statements describing his symptoms are 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence (as required 
by the rating criteria).  
Analysis

A Rating in Excess of 20 Percent for DDD of the Lumbosacral 
Spine prior to     May 20, 1998

Under the various applicable rating criteria, to warrant the 
next higher, 40 percent, rating prior to May 20, 1998, there 
had to be either severe limitation of motion of the 
lumbosacral spine; severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief; or severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion shown during that period 
of time.  While the veteran was afforded private chiropractic 
and acupuncture treatment, and complained of radiating low 
back pain, there is no objective evidence of severe 
limitation of motion.  See VA examination reports of June 
1995 and June 1997.  Likewise, prior to May 20, 1998, there 
is no competent evidence of severe intervertebral disc 
syndrome.  No neurological abnormalities were detected on 
June 1995 VA examination, and on VA examination in June 1997 
no clinical correlation of radiculopathy was observed.  
Finally, prior to May 20, 1998, there were no clinical 
findings of severe lumbosacral strain, as set out in Code 
5295, such as marked limitation of forward bending in a 
standing position and loss of lateral motion.  The evidence 
of record provides no basis for awarding a rating in excess 
of 20 percent prior to May 20, 1998.  



A Rating in Excess of 40 Percent for Lumbosacral DDD from May 
20, 1998, to October 29, 2001

To warrant the next higher, 60 percent, rating for the period 
of time in question, the evidence has to show either 
ankylosis or pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  The medical evidence of record 
for this period of time does not show spinal ankylosis.  
Furthermore, on VA examination in May 1998 pronounced disc 
disease was not found.  Persistent symptoms compatible with 
sciatic neuropathy were not shown,  Deep tendon reflexes in 
the knee and ankle were reported to be 2+/2 and symmetric.  
No clinical correlation of radiculopathy was observed by the 
examiner.  There were no findings warranting a rating in 
excess of 40 percent under the applicable criteria.  

A Rating in Excess of 60 Percent for Lumbosacral DDD from 
October 30, 2001

The RO has assigned the veteran the maximum 60 percent 
schedular rating, effective October 30, 2001.  A higher 
schedular rating requires complete bony fixation of the spine 
in an unfavorable position.  See Code 5286.  Here, complete 
bony fixation of the spine is not shown.  Under the revised 
Code 5293 potentially there could be a rating in excess of 60 
percent based on separately compensable neurological symptoms 
combined with an orthopedic rating.  See Note (2) following 
Code 5293.  However, separately compensable neurological 
symptoms have not been reported.  Consequently, a rating in 
excess of 60 percent is not warranted.  

A Rating in Excess of 10 Percent for Bilateral Hip DJD prior 
to May 20, 1998

To warrant a higher (20 percent) rating prior to May 20, 
1998, there must be either X-ray evidence of involvement of 2 
or major joints with occasional incapacitating episodes (Code 
5003), 10 percent or more ratable limitation of motion of 
each thigh, or 20 percent ratable limitation of motion of 
either thigh.  The competent (medical) evidence of record 
prior to May 20, 1998, which includes a September 1995 VA X-
ray report showing minimal osteoarthritis of the hips, is 
devoid of any findings of occasional incapacitating 
exacerbations due to hip arthritis.  While the veteran was 
treated for hip pain by a private acupuncturist in March 
1995, on VA examination in June 1995 he did not even complain 
of any hip problems.  While he did complain of hip pain on VA 
examinations in September 1995 and June 1997, incapacitating 
(emphasis added) exacerbations are not shown.  Prior to May 
20, 1998, including in reports of VA examinations in June and 
September 1995 and June 1997, compensable limitation of 
motion of each thigh (extension to 5 degrees, or flexion to 
45 degrees, adduction to cannot cross legs, rotation to 
cannot toe-out more than 15 degrees) or limitation of motion 
of either thigh to a 20 percent ratable degree (limitation of 
abduction, motion lost beyond 10 degrees, or flexion limited 
to 30 degrees) was not shown.  On June 1997 VA examination 
hip flexion was zero to 125 degrees, and abduction was from 
zero to 45 degrees.  Both of these are normal findings.  See 
38 C.F.R. § 4.71, Plate II.  The evidence of record clearly 
does not demonstrate impairment sufficient to warrant a 
rating in excess of 10 percent for this period of time.  

A Compensable Rating for Bilateral DJD of the Hips from May 
20, 1998

Initially, as previously discussed, Fenderson, supra, 
provides for staged ratings, and the Board may assign 
different ratings based on facts found.  However, this is not 
a classic Fenderson-type case.  Review of the evidence shows 
that the veteran had a running award of a 10 percent rating 
for DJD of the hips.  While the award was running, the RO in 
a December 2000 rating decision, reduced the rating to zero 
percent effective May 20, 1998.  Therefore, the matter of the 
propriety of the reduction is a threshold matter that must be 
addressed.  

Typically, the reduction of running awards is subject to the 
due process requirements in 38 C.F.R. § 3.105(e).  These 
include notice of a proposed reduction setting forth all 
material facts and reasons, time (60 days) to present 
additional evidence and (30 days) to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced.  Thereafter, if 
additional evidence is not received, a final rating is to be 
promulgated and the award will be reduced, effective the last 
day of the month in which the 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e), (i).

However, noteworthy here, 38 C.F.R. § 3.105(e) does not apply 
where there is no reduction in the amount of compensation 
payable.  It is only applicable where there is both a 
reduction in the rating and a reduction or discontinuance of 
compensation payable.  See VAOPGCPREC 71-91.  In this case, 
while the 10 percent rating assigned for the DJD of the hips 
was reduced from 10 to zero percent effective May 20, 1998, a 
20 percent rating for lumbosacral DDD was increased to 40 
percent effective the same date.  Hence, there was no 
decrease in compensation, and the reduction of the rating for 
bilateral hip DJD to zero percent, effective May 20, 1998, 
was not procedurally improper.  

Next for consideration is whether the reduction in the rating 
was warranted on the merits.  To warrant a 10 percent rating 
for orthopedic hip disability there must be either X-ray 
evidence of involvement of both hip joints (Code 5003), 
limitation of extension of either thigh to 5 degrees (Code 
5251), limitation of flexion of either thigh to 45 degrees 
(Code 5252), limitation of abduction to the point at which 
the claimant cannot cross his legs (Code 5253), or limitation 
of rotation of either thigh to cannot toe-out more than 15 
degrees.  The medical evidence of record (X-ray studies 
closely reviewed) clearly confirmed that DJD of the hips is 
not shown.  On May 20, 1998, VA examination the examiner 
specifically commented that the minimal osteoarthritis of the 
bilateral hips reported in 1995 was essentially a 
misdiagnosis, as arthritis was not shown on subsequent 
studies/reviews.  On later VA examination in October 2001 X-
rays confirmed that the bilateral hips were normal, and the 
diagnosis of arthritis of the hip joints was ruled out.  
Disability previously found was no longer shown, and from 
that standpoint there was improvement.  Also, from May 20, 
1998, the medical evidence, to include reports of VA 
examinations in May 1998 and October 2001, does not show 
limitation of extension of either thigh to 5 degrees, 
limitation of flexion of either thigh to 45 degrees, or 
limitation of abduction of the thigh to cannot cross legs or 
cannot toe-out more than 15 degrees.  The October 2001 
examination resulted essentially in the examiner's conclusion 
that the veteran did not have separate hip disability, as 
such, and that his complaints of hip pain were due to 
referred pain from low back disability.  

It is not shown that the veteran has any hip pathology 
compensably ratable under any of the applicable criteria.  
Hence, a compensable rating for bilateral hip disability from 
May 20, 1998 is not warranted.

Extraschedular Consideration

Review of the record shows that the RO has considered 
referral of the veteran's service-connected lumbar back and 
bilateral hip disabilities for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  See SSOC, mailed to the 
veteran in August 1997.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

Here, factors warranting extraschedular consideration, such 
as marked interference with employment or frequent 
hospitalizations are neither shown nor alleged.  
Consequently, the regular schedular criteria are those 
applicable, and referral for extraschedular consideration is 
not warranted.







ORDER

Ratings for lumbosacral DDD in excess of 20 percent prior to 
May 20, 1998, in excess of 40 percent from May 20, 1998, to 
October 29, 2001, and in excess of 60 percent from October 
30, 2001 are denied.

A rating for bilateral hip DJD in excess of 10 percent prior 
to May 20, 1998, and a compensable rating for bilateral hip 
DJD from May 20, 1998, are denied.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



